UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

PATRICIA SCHILLING CIVIL ACTION

VERSUS

PETSMART, INC., ET AL. NO.: 17-00422-BAJ-RLB
RULING AND ORDER

 

Before the Court is PetSmart, Inc.’s Re-Urged Motion for Sumrnary
Judgme ot (Doc. 29) against Plaintiff Patricia Schil]ing. For the reasons that follow, the
Re-Urged Motion for Summary Judgment (Doc. 29) is construed as a motion for
reconsideration of the Court’s July 23, 2018 Ruling and Order (Doc. 25) denying

PetSmart’s original summary judgment motion and is DENIED.
I. BACKGROUND

This dispute arises from injuries Plaintiff alleges she sustained when she slipped
and fell in the vestibule of a PetSmart store on a rainy day. (Doc. 1-1). Primarily at issue
is whether Plaintiff can satisfy the notice element of her premises-liability claim against
PetSmart under the Louisiana Merchant Liability Act, Louisiana Revised Statutes

9:2800.6. (Doc. 29).

The slip~and-fall happened on January 2, 2017. (Docs. 11-8 at 11 1; 17-5 at 1111 1-8).
Around 1:00 P.M., Plaintiff` walked into a Denham Springs, Louisiana PetSmart store.
(Docs. 11-8 at 11 3; 17-5 at 111 1-8). It had rained much ofthe day. (Docs. 11-8 at 11 18; 17-
5 at 1|1] 1-8). An automatic sliding-glass door separates the area outside the store from
the store’s vestibule. (Docs. 11-8 at 1| 4; 17-5 at 111 1-8). An interior automatic sliding-
glass door separates the store’s vestibule from the retail area. (Docs. 11-8 at 1[ 4; 17-5 at

111[ 1-8)- Plaintiff walked through the store’s exterior automatic sliding-glass doors into

l

the store's vestibule and wiped her feet on a rubber floor mat. (Docs. 11-8 at 11 5; 17-5 at
11 1).

After Plaintiff wiped her feet, Plaintiff walked to her left onto a concrete floor to
get a shopping cart. (Docs. 11-8 at 1| 5; 17-5 at 11 1). Suddenly, Plaintif[’s “feet went flying
out from under her.” (Docs. 11-8 at 1| 5; 17-5 at 11 1). Plaintiff did not see any water on
the floor of the vestibule before she fell. (Docs. 11-8 at 11 11; 17-5 at 1111 1-8). After she fell,
Plaintiff noticed puddles of water between the floor mat and the sliding doors. (Docs. 11-
8 at 11 12; 17-5 at 11 4).

Earlier that day, PetSmart’s store manager placed a “wet floor" sign inside the
vestibule. (Doc. 11-8 at 11 19; 17-5 at 11 6). But wind from outside kept blowing the sign
over, so the store manager moved the sign inside the store, several feet past the interior
automatic sliding-doors. (Docs. 11-8 at 11 19; 17-5 at 1111 1-8). The store manager used the
“wet i]oor” sign as a “precaution” and “[t]o warn anybody that would come into the
building that was unaware that it was raining outside and that they may be wet and they
may track water in.” (Doc. 11-3 at p. 92). PetSmart’s store manager checked the vestibule
area throughout the day and did not see any standing water_ (Docs. 1 1-8 at 11 16; 17-5 at
11 6).

Five months later, Plaintiff sued PetSmart for negligence in the 21st Judicial
District Court for the Parish of Livingston. (Doc. 1-1 at p. 2). Plaintiff alleges that
PetSmart negligently failed to keep the premises dry, put up warning signs, provide
adequate matting, and properly monitor the vestibule area. (Doc. 1-1 at p. 3). Plaintiff
also alleges that the injuries she suffered in the slip-and-fall required her to have hip
replacement surgery. (Doc. 1-1 at p. 3). PetSmart removed the suit based on diversity

jurisdiction. (Doc. 1).

Now, PetSmart moves the Court to reconsider its denial of summary judgment on

the ground that Plaintiff cannot offer facts to satisfy the constructive-notice element of

2

her Louisiana Merohant Liability Act claim. (Doc. 29). PetSmart originally moved for
summary judgment nine months ago, in March 2018. (Doc. 11). The Court denied that
motion, citing genuine issues of material fact on each element of Plaintif|':’s Louisiana
Merchant Liability Act claim. (Doc. 25). ln its re-urged motion, PetSmart argues that the
Court applied a relaxed constructive-notice standard derived from Oa£mann 1). K-Mart
Corp., 630 So. 2d 911 (La. Ct. App. 4th Cir. 1993), when it should have applied the more
demanding standard articulated in White v. Wal-Mart Stores, In,c., 97-0393 (La. 9!9£'97);
699 So. 2d 1081 (La. 1997). (Doc. 29-1 at p. 9).1 Plaintiff opposes. (Doc. 35).

In her opposition, Plaintiff focuses on proof of actual notice. (Doc. 35 at p. 6).
Plaintiff argues that the PetSmart store manager’s testimony that she felt that she
“needed” to place a “wet floor” sign in the vestibule creates a material fact issue on the
question whether PetSmart had actual notice that the floor of the vestibule was wet.

(Doc. 35 at p. 6).

II. LEGAL STANDARD

The Court may revise an interlocutory order at any time for any reason before it
enters final judgment United States v. Ren.d,a, 709 F.Bd 472, 479 (5th Cir. 2013). An order
denying a motion for summary judgment does not adjudicate all claims or decide the
rights and liabilities of all parties and is therefore interlocutory. Fed R. Civ_ P. 54(b).
Because requests to reconsider interlocutory orders under Rule 54(b) require courts to
consider many of the policies behind Rule 59(e) requests to alter or amend an order or
judgment, courts apply the Rule 59(e) standard to Rule 54(b) motions to reconsider. See,
e.g., Hillie 1). Williams, No. 4:17-CV-69-DMB-DAS, 2018 WL 280531, at *2 (N.D. Miss.

 

1 PetSmart also argues that the Court should revisit its summary judgment ruling because Plaintiff s
investigator and accident-reconstruction expert perjured themselves in affidavits Plaintiff submitted
in opposition to PetSmart’s summary judgment motion. (Doc. 29-1 at p. 4). The Court did not consider
the affidavits when it assessed PetSmart’s original summary judgment motion, and it will not consider
them now.

Jan. 3, 2018); eTool Dev., Inc. o. Nat’l Semiconductor Corp., 881 F. Supp. 2d 745, 748
(E.D. Tex. 2012) (collecting cases). To support relief under that standard, PetSmart must
“clearly establish” that the Court's ruling was “manifestly erroneous” or offer newly-

discovered evidence that justifies reconsideration. Schiller u. Physicians Res. Grp., Inc.,

342 F.Bd 563, 567 (5th Cir. 2003).
III. DISCUSSION

The Louisiana Merchant Liability Act governs PetSmart's liability for Plaintiffs
slip and fall. La. R.S. 9:2800.6. To recover against PetSmart under the Louisiana
Merchant Liability Act, Plaintiff must prove the elements of an ordinary negligence claim
and that (1) the condition existing on PetSmart’s premises presented an unreasonable
risk of harm to her and that the risk of harm was reasonably foreseeable; (2) PetSmart
either created or had actual or constructive notice of the condition; and (3) PetSmart

failed to exercise reasonable care. La. R.S. 9:2800.6(B). Only notice is at issue here.

PetSmart argues that the Court erroneously relied on Oalman.n to conclude that
Plainti_'Ef had shown a material fact issue on the constructive-notice element of her
Louisiana Merchant Liability Act claim. (Doc. 29-1 at p. 3). PetSmart asserts that
Oalm,o:nn’s reasoning “stands in direct conflict with the Louisiana Supreme Court’s later
holdings in White, Kennedy, and Babi.n.” (Doc. 29-1 at p. 3). PetSmart is mistaken The
White court cited Oalman,n as “an example where the claimant did carry the burden of
showing actual or constructive notice.” Pollet 1). Sears Roebu,ck & Co., 46 F. App’x 226,
2002 WL 1939917, at *7 n.7 (5th Cir. 2002) (per curiam); see also Hartford v. Wal-Mart
Stores, In,c., 1999-0753, at pp. 5-6 (La. Ct. App. lst Cir. 5116!00); 765 So. 2d 1081, 1085-
1086 (citing White and Oa£m,ann to affirm judgment in favor of plaintiff who argued
merchant had constructive notice of a slippery floor); Barton, u. Wal»Mart Stores, In.c., 97-

801, p. 10 (La. App. 3d Cir. 12110)'97); 704 So. 2d 361, 364 (same).

PetSmart next argues that the Court did not apply the constructive notice
standard articulated in Whi£e, and that proper application of that standard “mandates”
summary judgment, (Doc. 29-1 at p. 9). PetSmart is again mistaken. The Court’s ruling
denying PetSmart’s original summary judgment motion cited White and set forth the

correct constructive-notice standard. (Doc. 25 at p. 5).

PetSmart has neither “clearly established” that the Court’s denial of its summary
judgment motion was “manifestly erroneous,” nor offered newly-discovered evidence that
justifies reconsideration Sch£l£er, 342 F.Bd at 567. PetSmart instead raises many of the
same arguments the Court considered and rejected when it denied PetSmart’s original

summary judgment motion. (Doc. 29-1).
IV. CONCLUSION
Accordingly,

IT IS ORDERED that PetSmart, Inc.’s Re-Urged Motion for Summary
Judg'ment (Doc. 29), construed as a motion for reconsideration of the Court’s July 23,

2018 Ruling and Order, is DENIED.

Baton Rouge, Louisiana, this l 1 fday of December, 2018.

JUDGE saw JAcKsoN
UNITED sTATEs DISTRICT coURT

MIDDLE DISTRICT OF LOUISIANA

